Citation Nr: 0423520	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-02 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain with degenerative joint and disc disease, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967 and from October 1973 to October 1976.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that denied the above claim.

In a Memorandum dated April 1, 2003, the veteran's 
representative stated that the veteran "requested to appear 
before the Board of Veterans Appeals via teleconference."  
Accordingly, in June 2004 the Board remanded the case for an 
appropriate hearing.  The veteran has since withdrawn his 
hearing request, and the case has been returned to the Board 
for further appellate review.
 
The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA duty's to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The July 2003 VA spine examination report is 
inadequate for rating purposes.  As reported throughout the 
medical evidence, a significant part of the veteran's lumbar 
spine disability involves chronic pain; however, on physical 
examination, the July 2003 VA examiner did not consider 
functional loss due to pain on movement.  That is, the range 
of motion testing did not document that part of motion that 
becomes painful on use.  See 38 C.F.R. §§ 4.40, 4.59 (2003); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evidence also suggests the veteran's service-connected 
low back disability continues to worsen.  As the most recent 
treatment records show he is followed consistently by the 
Alaska VA Healthcare System, the RO should obtain any 
outstanding evidence from that medical source.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  Although 
the RO essentially satisfied this duty to notify by means of 
an April 2001 development letter, the RO should take this 
opportunity on remand to provide notice that includes a more 
comprehensive discussion of "what the evidence must show to 
establish entitlement," accounting for all criteria that 
would allow for an increased disability rating.  The RO's 
development letter was specific in this regard, but since the 
development letter was issued in April 2001, the criteria for 
evaluating disorders of the spine were amended on September 
23, 2002, and again on September 26, 2003.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002); 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).

In supplemental statements of the case, the RO has considered 
the revised regulations cited above.  Another final rule, 
however, adds two notes to the criteria for rating 
intervertebral disc syndrome under 38 CFR 4.71a.  These notes 
were inadvertently omitted when the pertinent regulation was 
initially published in the Federal Register last year.  See 
69 Fed. Reg. 32,449 (June 10, 2004).  The RO has not had the 
opportunity to consider whether the new criteria should be 
applied in this case, and this should be accomplished on 
remand as well.
 
Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Make arrangements to obtain any 
outstanding medical records for the 
veteran's low back disability from the 
Alaska VA Healthcare System, dated since 
July 2003.  

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, schedule the veteran for an 
appropriate VA examination of his low 
back.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
x-rays if indicated, should be 
accomplished.  A rationale for any 
opinion expressed should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
lumbosacral strain with degenerative 
joint and disc disease.  

The examiner should specifically 
document whether there is unfavorable 
ankylosis of the spine.  The examiner 
should also identify any orthopedic and 
neurological findings related to the 
service-connected low back disability and 
fully describe the extent and severity of 
those symptoms.  

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  

The examiner should also document the 
number of weeks, if any, during the past 
12 months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back is used repeatedly.  All limitation 
of function must be identified.   If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

Any indication that the veteran's 
complaints of pain or other 
symptomatology is not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

4.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  The RO should 
document its consideration of the June 
2004 regulatory revisions for rating 
intervertebral disc syndrome.  If the 
decision remains adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



